COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Charles Lynch v. The State of Texas

Appellate case number:     01-17-00668-CR

Trial court case number: 15-CR-3172

Trial court:               405th District Court of Galveston County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, filed a motion requesting access to a copy of the appellate record for use
in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014).
        On June 14, 2018, this court granted appellant’s motion and ordered the trial court clerk to
provide appellant with a copy of the record, “including the clerk’s record, the reporter’s record,
and any supplemental records.” On July 10, 2018, appellant filed a second motion for access to
the record stating that he received the clerk’s record but was not provided with the reporter’s
record.
        On July 23, 2018, appellant advised this court that he had received Volumes 1-5 of the
reporter’s record, but not Volume 6. Appellant further stated that he did not receive Exhibits 4, 54,
56, and 59. A review of the reporter’s record index indicates that exhibit 4 was not admitted and
exhibit 56 was withdrawn. The other two exhibits are in Volume 6.
        Accordingly, we grant appellant’s second motion and order the trial court clerk, no later
than 10 days from the date of this order, to provide appellant a copy of Volume 6 of the reporter’s
record. The trial court clerk shall further certify to this Court, within 15 days of the date of this
order, the date upon which delivery of this volume to the appellant is made. Finally, appellant’s
response to his appointed counsel’s brief shall be filed within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court

Date: July 31, 2018